 


109 HR 3122 IH: To exempt the natural aging process in the determination of the production period for distilled spirits under section 263A of the Internal Revenue Code of 1986.
U.S. House of Representatives
2005-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3122 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2005 
Mr. Lewis of Kentucky introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To exempt the natural aging process in the determination of the production period for distilled spirits under section 263A of the Internal Revenue Code of 1986. 
 
 
1.Exemption of natural aging process in determination of production period for distilled spirits under Section 263A
(a)In generalSection 263A(f) of the Internal Revenue Code of 1986 (relating to general exceptions) is amended by adding at the end the following new paragraph:

(5)Exemption of natural aging process in determination of production period for distilled spiritsFor purposes of this subsection, the production period for distilled spirits shall be determined without regard to any period allocated to the natural aging process..
(b)Effective dateThe amendment made by this section shall apply to production periods beginning after the date of the enactment of this Act. 
 
